Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over the prior art because Morimoto all the examples in the reference include melamine polyphosphate. However, while the examples of Morimoto contain melamine polyphosphate which is explicitly not contained in the instant invention Morimoto teaches in the specification that melamine polyphosphate is not a necessary component of the composition. Morimoto teaches that the phosphorus flame retarder can be (a) reaction products of melamine with phosphoric acid (i.e., melamine polyphosphate), (b) (di)phosphinate salts, and (c) phosphazene compound. Morimoto continues by saying the flame retarder may be used independently. Accordingly a person having ordinary skill in the art would have been able to pick from the list of phosphate containing flame retardants and could include or exclude melamine polyphosphate. See MPEP § 2123.
Regarding the applicants’ arguments drawn to unexpected results of the composition not including melamine polyphosphate these arguments are not persuasive. Firstly, it is not clear from the results presented that changes in properties are the results of anything other than a change in composition and therefore would be expected. A person having ordinary skill in the art would expect two different compositions to have two different properties. Additionally, applicant appears to be selecting only certain properties to argue that the presence of melamine polyphosphate is bad while not looking at improvements in Charpy results or elongation at break compared to other examples. Other examples containing melamine polyphosphaste perform just as well on the GWT testing and UL V-94 testing. Specifically, comparative example C2 performs within the property ranges of the example compositions.
Further, even if the instant results were indicative of unexpected results the differences between the claimed composition and the examples provided is not commensurate in scope. Applicants use three different thermoplastic polyamides on type of glass fiber, on type of cyclophosphazene, one type of aromatic polyphosphate, one type of aluminum diethylphosphinate salt, and one type of glass fiber. Further, the ranges of the examples do not cover the entirety of the claimed range to show why this range and composition is critical. Accordingly, arguments drawn to unexpected results are not persuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/Andrew J. Oyer/Primary Examiner, Art Unit 1767